Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Claims 1-19 are currently pending and under examination.
Specification Objection
2.	This application fails to comply with the requirements of 37 C.F.R. 1.821-1.825 because it contains sequences that are not identified.  For example, Figure 23 contain sequences that are not identified.  Appropriate sequence identifiers should match the sequence listing and the computer readable form (CFR) submitted with the application.  Applicant is required to review the specification for unidentified sequences.  Identification of these sequences is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claim 5-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-7 of U.S. Patent No. 8,236,311 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because pending claim 5 is drawn to an isolated monoclonal antibody that binds to Clostridium difficile (C. difficile) toxin A, or an antigen binding portion thereof, wherein the antibody, or antigen binding portion thereof, comprises a heavy chain variable region having an amino acid sequence at least 95% identical to the amino acid sequence set forth in SEQ ID NO: 1, SEQ ID NO: 2, or SEQ ID NO: 3 and/or a light chain variable region having an amino acid sequence at least 95% identical to the amino acid sequence set forth in SEQ ID NO: 4, SEQ ID NO: 5, or SEQ ID NO: 6. 
Meanwhile, patented claim 1 is drawn to an isolated monoclonal antibody that binds to Clostridium difficile (C. difficile) toxin A, or an antigen binding portion thereof, wherein the antibody binds to the same epitope of C. difficile toxin A recognized by an antibody comprising a heavy and light chain region having the amino acid sequences set forth in SEQ ID NOs: 1 and 4, SEQ ID NOs: 2 and 5, or SEQ ID NOs: 3 and 6, respectively. Patented claim 5 is drawn to an isolated monoclonal antibody, or antigen binding portion thereof, that binds to C. difficile toxin A, wherein the antibody comprises a heavy chain variable region having the amino acid sequence set forth in SEQ ID NO:1, SEQ ID NO:2, or SEQ ID NO:3. Patented claim 6 is drawn to an isolated monoclonal antibody, or antigen binding portion thereof, that binds to C. difficile toxin A, wherein the antibody comprises a light chain variable region having the amino acid sequence set forth in SEQ ID NO:4, SEQ ID NO:5, or SEQ ID NO:6. Patented claim 7 is drawn to an isolated monoclonal antibody, or antigen binding portion thereof, that binds to C. difficile toxin A, wherein the antibody comprises heavy and light chain variable regions comprising the amino acid sequences set forth in SEQ ID NOs:1 and 4, SEQ ID NOs:2 and 5, or SEQ ID NOs:3 and 6, respectively. 
The pending claims are anticipated by or obvious over the patented claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 5-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The Written Description Guidelines for examination of patent applications indicates, “the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical characteristics and/or other chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show applicant was in possession of the claimed genus.” (see MPEP 2163).
Independent claim 5 is drawn to an isolated monoclonal antibody that binds to Clostridium difficile (C. difficile) toxin A, or an antigen binding portion thereof, wherein the antibody, or antigen binding portion thereof, comprises a heavy chain variable region having an amino acid sequence at least 95% identical to the amino acid sequence set forth in SEQ ID NO: 1, SEQ ID NO: 2, or SEQ ID NO: 3 and/or a light chain variable region having an amino acid sequence at least 95% identical to the amino acid sequence set forth in SEQ ID NO: 4, SEQ ID NO: 5, or SEQ ID NO: 6. 
The claims as drafted are drawn to antibodies or antigen binding portions which bind to Clostridium difficile toxin A and have, for example, at least 95% identity to the amino acid sequence set forth in SEQ ID NO: 1, SEQ ID NO: 2, and/or SEQ ID NO: 3.  The office considers the “at least 95% identity” limitation as a genus of variant antibodies. Thus, the scope of the claims includes a genus of antibodies which bind to toxin A. The genus is highly variant and inclusive to numerous structural variants because a significant number of structural differences between genus members is permitted.  The specification teaches a single antibody that binds Clostridium difficile (C. difficile) toxin A as set forth in SEQ ID NOs: 1 and 4; SEQ ID NOs: 2 and 5; SEQ ID NOs: 3 and 6.  The specification does not place any structure, chemical or functional limitations on the variants as claimed.  Although the specification teaches that variants can be readily screened, the specification and the claims do not provide any guidance on the structure of the polypeptide and what changes can or cannot be made.  For example, Lederman et al., Molecular Immunology, 1991; 28:1171-1181, disclose that a single amino acid substitution in a common allele ablates binding of a monoclonal antibody (see entire document).  Li et al., Proc. Natl. Acad. Sci. USA, 1980; 77:3211-3214, disclose that dissociation of immunoreactivity from other activities when constructing analogs (see entire document).  “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”  In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004). For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.  See, e.g., Eli Lilly.
Further, it is not sufficient to define it solely by its principal biological property, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property.  Per the Enzo court’s example, (Enzo Biochem, Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched “in terms of its function of lessening inflammation of tissues” which, the court stated, “fails to distinguish any steroid from others having the same activity or function” and the expression “an antibiotic penicillin” fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required.  A description of what a material does, rather than what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
The general knowledge and level of skill in the art do not supplement the omitted description, because specific, not general guidance is needed.  Since the disclosure does not describe the common attributes or structural characteristics that identify members of the genus, and because the genus is highly variant, the function of the binding of antibodies alone is insufficient to describe the genus.  One of skill in the art would reasonably conclude that the disclosure of a monoclonal antibody having heavy and light chain variable regions comprising the amino acid sequences set forth in SEQ ID NOs: 1 and 4 does not provide a representative number of species to describe the claimed genus and as a consequence antibodies that bind such.  As such, generic polypeptide sequences that are unrelated via structure and function are highly variant and not conveyed by way of written description by the specification at the time of filing.  The specification lacks written description for the highly variant genus of single function polypeptides (antibody binding) and one skilled in the art would not recognize that Applicants had possession of the genus of claimed polypeptides for antibody binding as instantly claimed.  
Moreover, the state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies routinely requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (see Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading "Fv Structure and Diversity in Three Dimensions"). The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30). Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (Proc. Natl. Acad. Sci. USA, March 1982; 79(6):1979-1983). Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. Colman P. M. (Research in Immunology, 145:33-36, 1994) teaches that even a very conservative substitution may abolish binding or may have very little effect on the binding affinity (see pg. 35, top of left column and pg. 33, right column). Additionally, Bendig M. M. (Methods: A Companion to Methods in Enzymology, 1995; 8:83-93) reviews that the general strategy for "humanizing" antibodies involves the substitution of all six CDRs from a rodent antibody that binds an antigen of interest, and that all six CDRs are involved in antigen binding (see entire document, but especially Figures 1-3). Similarly, the skilled artisan recognized a "chimeric" antibody to be an antibody in which both the heavy chain variable region (which comprises the three heavy chain CDRs) and the light chain variable region (which comprises the three light chain CDRs) of a rodent antibody are recombined with constant region sequences from a human antibody of a desired isotype (see entire document, but especially Figures 1-3). While there are some publications, which acknowledge that CDR3 is important, the conformations of other CDRs as well as framework residues influence binding. MacCallum et al., J. Mol. Biol., 1996; 262:732-745 analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right col.) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left col.). The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site, is underscored by Casset et al., Biochemical and Biophysical Research Communications, 2003; 307:198-205, which constructed a peptide mimetic of an anti- CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document). Casset et al also states that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left col.) and this is demonstrated in this work by using all CDRs except L2 and additionally using a framework residue located just before the H3 (see page 202, left col.). Thus, the state of the art recognized that it would be highly unpredictable that antibody comprising a variable region but comprising less than all six CDRs of a parental antibody with a desired specificity would retain the antigen-binding function of the parental antibody.
Thus, the minimal structure which the skilled artisan would consider predictive of the binding function includes six CDRs (three from the heavy chain variable region and three from the light chain variable region) from the parental antibody in the context of framework sequences which maintain their correct spatial orientation have the requisite binding function. 
The specification does not describe the genus because where the results areunpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soil, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488,496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one particular species, what other species will work. See MPEP 2164.03. One of skill in the art would neither expect nor predict the appropriate functioning of the light and heavy chain variable regions as broadly as is claimed.
Therefore, only the monoclonal antibody set forth in SEQ ID NOs: 1 and 4, SEQ ID NOs: 2 and 5; and SEQ ID NOs: 3 and 6, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Allowable Subject Matter
5.	Claims 1-4 and 15-19 are allowed.
	
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645      
November 15, 2022
   
/BRIAN GANGLE/Primary Examiner, Art Unit 1645